DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-21 as identified by the applicant) in the reply filed on 2.18.2022 is acknowledged.
The applicant alleges that “Applicant hereby elects invention I, corresponding to claims 1-21, without traverse. Applicant submits that claim 18, which has been amended to depend from claim 1, is not directed to an invention that is independent and distinct from the invention of claim 1”. This is not persuasive because (i) independent and distinct considerations are not germane to lack of unity restrictions (MPEP 823 – “The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis)”) and (ii) the examiner’s analysis of the previous Office Action (OA) with regards to the shared technical feature between Groups I (claims 1-17) and II (claims 18-21) not being a special technical feature as it does not make a contribution over the prior art still applies, it is maintained by the examiner and was not addressed by the applicant. Hence, group I (claims 1-17) is elected and examined.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2.18.2022.


Drawings
Figure 1 (see p. 1 lines 18-21) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “waveguide 207” in p. 4, line 24 should read –waveguide 203--. In addition, “Ge93Sn7” and “Ge90Sn10” are objected as chemical nomenclature normally requires the subscripts (e.g., x in AxB1-x) to be between 0 and 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, “Ge93Sn7” and “Ge90Sn10” are indefinite as chemical nomenclature normally requires the subscripts (e.g., x in AxB1-x) to be between 0 and 1. Hence, the subscripts used by the applicant create confusion to the level of indefiniteness. The examiner will treat it in accordance to typical nomenclature; 0.93, 0.07, 0.9 and 0.1.
Regarding claim 11, “the guiding direction” lacks proper antecedent basis in the claim.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soref (of record, US 7603016 B1).
Regarding claim 1, Soref discloses a silicon based photodetector (Fig. 2), comprising: a silicon substrate (Si substrate); a buried oxide layer (SiO2), above the silicon substrate; and a waveguide, above the buried oxide layer (Fig. 2b), wherein the waveguide includes a silicon (Si) containing region (206 1-ySny) both located (partly at least) between a first doped region (202/P) and a second doped region (204/N) of the waveguide (Figs. 2a-2b), thereby forming a PIN diode (“FIG. 2 includes the views of FIG. 2a and FIG. 2b and shows two present invention lateral PIN heterodiode waveguide resonant structure views”), and wherein the first doped region and the second doped region are respectively connected to first and second electrodes (“The P and N wings are individually contacted with metal as described below” and “The two vias may be filled with metal such as Al or Cu that contacts the P and the N regions separately”), such that the waveguide is operable (MPEP 2111, 2112 and/or 2112) as a photodetector (“The preferred laser, modulator and detector used in the present invention are all capable of complete monolithic integration with CMOS electronics”). See Fig. 2 below.

    PNG
    media_image1.png
    828
    745
    media_image1.png
    Greyscale

Regarding claims 2-3, 6-9, 12 and 16-17, Soref discloses (claim 2) wherein the waveguide is a rib waveguide (“ lateral PIN rib arrangement”, Fig. 2 and MPEP 2125) located (partly at least) between (in a cross-section and/or plan view) a first slab portion and a second slab portion (as vertical portions of 202 2 buried oxide/Si substrate not directly below the waveguide in Fig. 2b), (claim 3) wherein (when the slab portions are sections of SiO-2 buried oxide/Si substrate not directly below the waveguide in Fig. 2b) the first doped region (202) and second doped region (204) are located within respective sidewalls of the rib waveguide (Fig. 2a, MPEP 2125, note that 204 has a vertical component, and, a vertical component is presumed inherent to 202 in Fig. 2a as well), (claim 6) having an operating wavelength of at least 1.3 µm (“For the 1550 nanometer wavelength spectral region”, “photodetector for the 1.5 to 2.0 micrometer infrared spectral region), (claim 7) having an operating wavelength of at least 1.55 µm (“For the 1550 nanometer wavelength spectral region”, “photodetector for the 1.5 to 2.0 micrometer infrared spectral region”), (claim 8) having an operating wavelength of no more than 3.5 µm (“For the 1550 nanometer wavelength spectral region”, “photodetector for the 1.5 to 2.0 micrometer infrared spectral region”), (claim 9) wherein the germanium tin containing region is formed of Ge93Sn7 (treated as 0.93 and 0.07 per the 35 USC 112 rejection above, “In the photo diode the third layer is Germanium 0.93Tin0.07”), (claim 12) wherein the germanium tin containing region (Ge1-ySny) is positioned in the waveguide at a point distal (vertically) to the buried oxide layer (Fig. 2b), (claim 16) wherein the germanium tin containing region is formed of essentially pure germanium tin (Ge1-ySny), and, (claim 17) wherein the germanium tin containing region does not contain any silicon (Ge1-ySny).

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Jakoby et al. (US 20170061677 A1).
Regarding claims 11 and 13-15, Soref discloses (claim 11) wherein a width (horizontal in Fig. 1) of the germanium tin containing region (Ge1-ySny), as measured in a direction (horizontal) perpendicular to the guiding direction (into the page, along the length of the waveguide) of the waveguide and parallel claim 13) wherein the waveguide has a height (inherent), as measured from a surface of the buried oxide layer adjacent the waveguide to a surface of the waveguide distalmost from the buried oxide layer, (claim 14) wherein the waveguide has a width (inherent), measured from a first side of the waveguide and a second side of the waveguide, which are equidistant from the buried oxide layer, and, (claim 15) wherein the first slab portion and the second slab portion (as horizontal portions on 202 and 204) have a height (inherent), as measured from an uppermost surface of the buried oxide layer to a surface of the respective slab portions distalmost from the buried oxide layer.
Soref fails to disclose (claim 11) at least 40% and no more than 60% of a width, as measured in the same direction, of the waveguide region, (claim 13) of at least 2.5 µm and no more than 3.5 µm, (claim 14) of at least 1.5 µm and no more than 2.5 µm, and, (claim 15) of at least 0.2 µm and no more than 0.6 µm.
It would have been obvious to one of ordinary skill in the art to arrive at a value within the claimed ranges in the device of Soref and arrive at the claimed invention so as to tune/modify/adjust design and operation of a waveguide as evidenced by “properly tuning a width w or height h1 of a silicon rib waveguide 504, a desired spectral range of the waveguide operation can be obtained” as disclosed by Jakoby and/or as matter of routine experimentation (MPEP 2144.05) since dimensions of a waveguide are recognized as result effective variables per Jakoby.

Claims 2-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Applicant’s Admission of Prior Art (“AAPA”, MPEP 2129).
Regarding claims 2-5 and 13-15, alternative rejection for claims 2-3, Soref fails to disclose (claim 2) wherein the waveguide is a rib waveguide located between a first slab portion and a second slab claim 3) wherein the first doped region and second doped region are located within respective sidewalls of the rib waveguide, (claim 4) wherein the first doped region and second doped region respectively extend into the first slab portion and second slab portion, (claim 5) wherein the first electrode and second electrode respectively contact the first doped region and second doped region in portions of the first doped region and second doped region which are within the respective slab portions, (claim 13) wherein the waveguide has a height, as measured from a surface of the buried oxide layer adjacent the waveguide to a surface of the waveguide distalmost from the buried oxide layer, of at least 2.5 µm and no more than 3.5 µm, (claim 14) wherein the waveguide has a width, measured from a first side of the waveguide and a second side of the waveguide, which are equidistant from the buried oxide layer, of at least 1.5 µm and no more than 2.5 µm, and, (claim 15) wherein the first slab portion and the second slab portion have a height, as measured from an uppermost surface of the buried oxide layer to a surface of the respective slab portions distalmost from the buried oxide layer, of at least 0.2 µm and no more than 0.6 µm.
AAPA discloses (claim 2) wherein the waveguide is a rib waveguide (Fig. 1 annotated below, MPEP 2125) located between a first slab portion (slab1) and a second slab portion (slab2, Fig. 1 annotated below), (claim 3) wherein the first doped region (p+) and second doped region (n+) are located within respective sidewalls of the rib waveguide (Fig. 1 annotated below), (claim 4) wherein the first doped region (p+) and second doped region (n+) respectively extend into the first slab portion and second slab portion (Fig. 1 annotated below), (claim 5) wherein the first electrode and second electrode (Al on both side of the waveguide in Fig. 1) respectively contact (electrically at least) the first doped region (p+) and second doped region (n+) in portions of the first doped region and second doped region which are within the respective slab portions (Fig. 1 annotated below. AAPA discloses “Figure 1 shows a conventional silicon photodetector using a PIN junction. A p doped region and an n doped region extend up the sidewalls of a waveguide ridge, and an intrinsic region is located therebetween. Light claim 13) wherein the waveguide has a height (3 µm of Fig. 3), as measured from a surface of the buried oxide layer adjacent the waveguide to a surface of the waveguide distalmost from the buried oxide layer, of at least 2.5 µm and no more than 3.5 µm (3 µm of Fig. 3),  (claim 14) wherein the waveguide has a width (2 µm of Fig. 3), measured from a first side of the waveguide and a second side of the waveguide, which are equidistant from the buried oxide layer, of at least 1.5 µm and no more than 2.5 µm (2 µm of Fig. 3), and, (claim 15) wherein the first slab portion and the second slab portion have a height (0.4 µm of Fig. 3), as measured from an uppermost surface of the buried oxide layer to a surface of the respective slab portions distalmost from the buried oxide layer, of at least 0.2 µm and no more than 0.6 µm (0.4 µm of Fig. 3).  
With regards to claims 13-15, the examiner notes that AAPA discloses “The structure may be substantially the same as that shown in FIG. 1, asides from the exclusion of the electrodes. This step may be a front end of line (FEOL) processing step” at p. 4 which indicates that Figs. 1 and 2A and 3 are substantially the same and share the same dimensions; hence the dimensions of Fig. 3 are presumed to be part of Fig. 1 per the disclosure of p. 4.

    PNG
    media_image2.png
    392
    428
    media_image2.png
    Greyscale

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Dong et al. (Ge0.9Sn0.1 multiple-quantum-well p-i-n photodiodes for optical communications at 2 μm, IEEE, 2017).
Soref fails to disclose wherein the germanium tin containing region is formed of Ge90Sn10 (treated as .90 and 0.10 per the 35 USC rejection above).
Dong discloses the germanium tin containing region is formed of Ge90Sn10 (treated as .90 and 0.10 per the 35 USC rejection above, Title).
It would have been obvious to one of ordinary skill in the art to include the material of Dong in the device of Soref and arrive at the claimed invention so as to enable “high-performance and low-cost optical receivers operating at 2 μm” as disclosed by Dong and/or because the use of conventional materials (Ge90Sn10) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 1-5 and 12 are rejected under both, separately,  35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (of record, US 20180101082 A1).
Note: the rejection statement is combined for brevity, but the prior art is applied separately under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).
Regarding claims 1-5 and 12, Yu discloses (claim 1) a silicon based photodetector (Fig. 7), comprising: a silicon substrate ([007], “silicon-on-insulator (SOI) wafer” and [0013], “The substrate may be a silicon substrate”); a buried oxide layer ([007], “silicon-on-insulator (SOI) wafer” and [0013], “BOX layer”), above the silicon substrate (inherent, e.g., Fig. 2B); and a waveguide (701/702, “the ridge modulation region being made up of a base 701 manufactured from a first waveguide material M1 and a ridge 702 manufactured from a second waveguide material M2 which is different from the first waveguide material”), above (in part;  the claim does not preclude said interpretation) the buried oxide layer (Figs. 2B and 7), wherein the waveguide includes a silicon (Si) containing region (“the first material M1 is formed from silicon (Si)”) and a germanium tin (GeSn) containing region (“the second material M2 is formed of….silicon germanium tin (SiGeSn)”), both located between a first doped region (713a-713c) and a second doped region (714a-714c) of the waveguide, thereby forming a PIN diode (“forming a p-i-n junction”), and wherein the first doped region and the second doped region are respectively connected to first and second electrodes (not shown, “An electrical contact (not shown) will be located at each of the slab regions in order to apply a bias across the junction which is formed by the doped regions.”), such that the waveguide is operable as (MPEP 2111, 2112 and/or 2114) a photodetector (“waveguide photodiode (PD)”), (claim 2) wherein the waveguide is a rib waveguide ([0110]) located between a first slab portion and a second slab portion (713a and 714a, Fig. 7), (claim 3) wherein the first doped region (with 713c) and second doped region (with 714c) are located (partly) within respective sidewalls of the rib waveguide (Fig. 7), (claim 4) wherein the first doped region (with 713a) and second doped region (with 714a) respectively extend into (fully) the first slab portion and second slab portion (713a and 714a, Fig. 7), (claim 5) wherein the first electrode (not shown) and second electrode (not shown) respectively contact (electrically) the first doped region and second doped region in portions of the first doped region and second doped region which are within the respective slab portions (Fig. 7, unlabeled, “An electrical contact (not shown) will be located at each of the slab regions in order to apply a bias across claim 12) wherein the germanium tin containing region (M2) is positioned in the waveguide at a point distal to the buried oxide layer (Figs. 2B and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andres Munoz/               Primary Examiner, Art Unit 2894